 rs; .Ati^iIn the Matter of FEDERAL MOTOR TRUCK COMPANYandAMALGAMATEDPLANT PnoTECTIONLOCAL UNION No. 114, UAW-CIOCase No. R-5356.=Decided June' 8, 1943Beaumont, Smith and HarribyMr: Albert E. Meder,of Detroit,Mich.,for the Company-,^Maurice Sugar and N. L. Smokler,byMessrs. N. L. SmoklerandIrving E: Griffeth,-bothof Detroit, -Mich., for the Union.Mr. David V. Easton,ofcounsel tothe Board.DECISIONANDDIRECTION" OF: ELECTION'STATEMENT,Oi' .THE CASEUpon petition duly filed by Amalgamated Plant Protection LocalUnion No. 114, UAW-CIO, herein called, the Union, alleging that aquestion affecting commerce had arisen concerning the representationof the employees of Federal; Motor Truck Company, Detroit, Michi-gan, herein called the Company, the National Labor Relations Board,provided for an appropriate hearing upon due "notice before RobertJ.Wiener, Trial Examiner.Said hearing was held at Detroit, Michi-gah','onMay 14,1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and: torintroduce evidence bearing on theissues.,The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and a're hereby affirmed.The Company andthe Union each filed briefs which have been considered by the"Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF'THE COMPANYir.Federal Motor Truck Company, ;a'"Michigan corporation, is nor-mally 'engaged in A the production of ,motor, trucks, bodies, cabs, and-parts.30NLR B,No36"214, FEDERAL MOTOR TRUCK 'COMPANY215manufacture of trucks and truck parts for the United States Army.For these purposes the Company operates three plants,, all of whichare located in Detroit, Michigan, and with which we are concernedherein.In the calendar year 1942 the Company purchased raw ma-terials from points located outside the State of Michigan valued atapproximately $10,400,000.During the same period the Companymade deliveries of finished products to points outside the State ofMichigan totaling approximately. $25,000,000.We find that the Com-pany is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Plant Protection Local Union No. 114 is a labororganization chartered by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, herein.called the International, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 29, 1943, the Union requested the Company, by letter,that it be recognized as the exclusive bargaining representative ofthe Company's plant-protection employees.The 'Company refusedto comply with this request.Thereafter, on April 5, 1943, the Unionfiled the petition in this proceeding.The Company is currently operating under a collective bargainingagreement with the International and its Local 174, which covers all-factory employees of the Company with the exception of certain,specified classifications, among which are plant-protection employees.This agreement contains the provision that "the Union-will not solicitor accept . . . for membership" those employees who were excludedfrom the purview of this agreement.The Company contends thatthe Union is bound by this provision, and is therefore estopped fromseeking to represent the plant-protection employees.A similar argument has been heretofore found untenable in anumber of cases.' In thePackardcase, we stated :The issue becomes . . . whether employees may be denied theprivilege of selecting a particular labor organization as their'representative because that organization has agreed, in a contractwith their employer, not to represent them. In our opinion, such1Matter of BriggsManufacturing CompanyandAmalgamated Plant Protection LocalUnion No 11',(UAW-CIO),49 N I, R 1357; Matter of PackardMotorCar CompanyandInternational Union,United Automobile,Airciaft and Agricultural Implement Workers ofAmerica(UAW-CIO),47 N 1. R B 932. 216DECISION'S iOF NATIONAL LABOR RELATIONS BOARDa'contractual provision ' contravenes the express put pose and,policy of the Act.Accordingly, we reject this argument or the'Company and find thatthe aforementioned contract does not preclude the Union from seek-aing to represent the plant-protection employees.'A statement of the Regional Director, introduced into' evidence atthe hearing, indicates that the Union represents a substantial number -of employees in the unit hereinafter found appropriate:-"We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2,(6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all plant-protection employees, excludingthe plant engineer, the assistant chief ofplant protection, and super-visors, constitute an appropriate unit.The Company contends thatsuch a unit is not one that is appropriate within the meaning of theAct.This contention is based upon the following arguments: (a)plant-protection employees are part of the supervisory and manage-me>;lt grouli; (b) they are auxiliaries of the military police, and there-fore are not employees within the meaning of the Act; and (c) it iscontrary to public policy to include plant-protection employees.'The Company concedes that, if these arguments are found to be in-valid, then the unit sought by the'Union would be appropriate.The Company argues that in normal times the duties of,the plant-protection employees are such that these employees are part of themanagerial and supervisory arm of the Company; The record dis-closes that prior to August 1942, they were known as watchmen and'firemen, but since that date they have been termed plant-protectionemployees.They were and are, now vested with those duties andpowers customarily, given, to' employees concerned with the physicalcare of the premises.The Company asserts that in time of industrialstrife these employees must necessarily be aligned with managementbecause of their duties, and therefore they are more appropriatelyakin to management than to 'the regular production employees.While their duties, are of a special nature, it is clear that plant-protection employees are clothed with no supervisory authority overtheir fellow employees.We find nothing in their duties whichimpels the conclusion that their relationship to * management is so2 The Regional Director reported that the Union submitted 15 authorization cards bear-ing apparently genuine original signatures and names appearing upon the Company's payrollwhich was submitted on April 26,1943.This pay roll contains the names of 18 per-sons in the appropriate unit.3In addition,the Company argues that the contract provision referred to above pre-cludes finding that plant-protection employees constitute an appropriate unit. FEDERAL MOTOR TRUCK COMPANY217close that they cannot be represented in a separate unit for collectivebargaining..Now that the plant-protection employees have become militarized,the Company contends that their duties and obligations, not, onlyto the Company -but also 'to.the United States Government, are suchas to require finding that they are no longer "employees." It pointsto the fact that they 'are now subject to military rather than civiljurisdiction; that they now have the power to arrest; that they arerequired to receive special instructions given by the United StatesArmy, and that their duties have become more stringent.The Coin-pany further asserts that they have the power to recommend dis-charges.However, their arias, pay, uniforms, and conditions ofemployment are still under the control of the Company.The Com-pany, controls hiring and dismissal, subject to some supervision bythe military authorities.A bulletin issued by the Army authoritieswith regard to the regulations ' of military police recites that"basically, the militarization of plant guard forces does- not changethe existing systems of hiring, compensation, and dismissal; all remainprimarily a matter between the guards and the plant management."The alleged power to recommend discharge is not the customary au-thority exercised by foremen or other supervisory employees.Whiledischarge may result from a report of a plant,guard, it flows fromthe facts reported by him rather than from the exercise of any dis-cretionary authority vested in him.We accordingly,rej ect the argu-ment that plant-protection employees are, no longer employees withinthe meaning of the Act.'-We find that all plant-protection employees of the Company en-gaged at its-three Detroit plants, excluding the plant engineer, theassistant chief of plant protection, and all supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuan to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor Relations Act,4-Matter^of.Jones d,:Laughlia Steel,Company—Otis WorksandUnited Steelworkers ofAmerica(C. I.0), 49 N.L. R B 390, and cases cited therein. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section -9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with FederalMotor Truck Company, Detroit, Michigan, an election by, secret ballotshall be conducted as early as possible, but not later than thirty-(30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region,'acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among'theemployees in the unit found appropriate in Section,IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whetheror not they, desire to be represented by Amalgamated Plant ProtectionLocal Union No. 114, affiliated with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,' affiliated with the Congress, of Industrial Organizations, for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.